IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                               November 1, 2012 Session

            BOBBY GLEN CROCKER v. STATE OF TENNESSEE

                   Appeal from the Circuit Court for Carroll County
                      No. 05CR98PC Donald E. Parish, Judge


                 No. W2012-00960-CCA-R3-PC - Filed May 28, 2013




J OSEPH M. T IPTON, P.J., concurring.

      I concur with the majority opinion save one point. My colleagues infer that the post-
conviction court discredited the Petitioner’s testimony, although the court made no such
finding. I believe the record reflects that the court’s findings accepted all the testimony as
true but that the court concluded the Petitioner did not provide clear and convincing evidence
of his claim. The record supports such a conclusion.




                                                  ____________________________________
                                                  JOSEPH M. TIPTON, PRESIDING JUDGE